Citation Nr: 1801063	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for post-concussion syndrome/headaches.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for left arm nerve damage.

7.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from May 1977 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a right wrist disability, post-concussion syndrome/headaches, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's right ear hearing loss is related to noise exposure during active duty service.

2.  The evidence shows that the claimed right ankle disability is not related to service and that any claimed right ankle arthritis did not manifest within service or the one-year presumptive period.

3.  The evidence shows that the claimed left ankle disability is not related to service and that any claimed left ankle arthritis did not manifest within service or the one-year presumptive period.

4.  The evidence is at least evenly balanced as to whether the Veteran's left brachio-plexus injury affecting the sensory dermatomes of T1, T2 and C8 is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for establishing entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for left brachio-plexus injury affecting the sensory dermatomes of T1, T2 and C8 have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.






	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2010, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis or sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Ear Hearing Loss

The Veteran in this case contends that his right ear hearing loss is the result of in-service noise exposure.  In this regard, his DD-214 shows that his service included working as a flight engineer for over 16 years. Thus, there is in service noise exposure.

A May 2010 VA examination shows that the auditory thresholds at 2000, 3000 and 4000 Hertz were greater than 40 decibels in the right ear.  He has therefore met the current disability requirement.  38 C.F.R. § 3.385 (2017).  The dispositive issue is thus whether this hearing loss is related to service.

In an August 2010 addendum to a May 2010 VA examination report, the examiner asserted that the Veteran's right ear hearing loss was less likely as not related to service because the in-service audiometric testing showed that his hearing in the right ear was normal, to include the February 1998 separation audiogram which showed hearing loss within normal limits.  She additionally noted that the literature does not support delayed onset hearing loss after noise exposure.  The Board finds this opinion of limited probative value because the examiner did not consider the Veteran and his wife's lay statements regarding his decreased hearing since service.

The Board has considered the Veteran's contention that his current right ear hearing loss was caused by service and his and his wife's claims that he has experienced right ear hearing loss ever since he got out of service.  The Veteran and his wife are competent to report decreased hearing since service, and the Board finds their statements credible. Moreover, these reports constitute continuity of symptomatology since service. 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In sum, conceding in-service acoustic trauma, the Board finds that the most probative evidence of record shows that the Veteran's right ear hearing loss was incurred in service and he has met the criteria for service connection. 

Left and Right Ankle Disabilities 

The Veteran in this case contends that left and right ankle disabilities are related to active duty service, specifically as a result of falling and spraining his ankle while in service.  In this regard, service treatment records show that the November 1976 entrance examination found normal lower extremities and noted only a defect of the feet (pes planus).  A December 1988 service treatment record shows a left ankle sprain.  The February 1998 separation examination shows normal lower extremities and the Veteran reported only knee pain, gingivitis and low back pain.

At a June 2010 VA examination, the Veteran reported that he twisted his left ankle while in service.  He reported that he wore a brace on the foot for about two weeks at the time of the injury but that he now has only occasional popping but no pain, swelling, or instability.  He denied flare-ups and stated that his ankles did not affect his activities of daily living or his occupation.  Upon physical examination, the examiner noted normal range of motion without pain or tenderness.  Drawer tests were negative and there was normal strength.  The examiner also noted that x-rays were also negative.  The examiner's conclusion was that there was no objective evidence of a left ankle condition at that time.

In November 2012, a different VA examiner opined, after reviewing the claims file and examining the Veteran, that it was less likely than not that the claimed condition was incurred in or caused by the in-service injury.  The examiner reasoned that although there was evidence of in-service ankle sprains, there was no indication that they resulted in any observable disability and neither the Veteran's physical examination, nor his imaging studies showed any substantial residuals from these injuries.  Physical examination of both ankles was generally normal although the Veteran reported experiencing flare-ups where his ankles would get stiff, which mostly occurred in the morning but would resolve during the day.

Based on the above, the Board finds that the weight of the evidence is against the claims.  While service treatment records indeed reflect that the Veteran sprained his ankle during service, significantly, at separation he reported problems with some body parts but did not report any problems with his ankles and the separation examination noted normal lower extremities and feet.

Moreover, the November 2012 opinion was provided by a VA examiner following a review of the claims file and an examination of the Veteran and is supported by a reasoned opinion that is consistent with the evidence of record, including the service treatment records and post-service treatment records.  Accordingly, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board acknowledges that the examination report shows that the "Restatement of requested opinion" indicated that the examination request pertained to the right ankle; however, the examiner's evaluation and discussion of evidence pertaining to both ankles makes clear that the examiner's opinion relates to both ankles and, indeed, the opinion and supporting rationale are consistent with evidence which relates to both ankles.  Acevedo, 25 Vet. App. at 294.  Significantly, there is no contrary opinion.

In sum, the most probative evidence of record shows that the Veteran's in-service ankle sprains are unrelated to any current claimed ankle problems.  The Board acknowledges the Veteran's lay assertion that he has current ankle disabilities that are related to service, to include his statements at the June 2010 VA examination that he experiences occasional popping and the November 2012 VA examination that he experiences stiffness in his ankles in the morning.  The Veteran is competent to report such symptoms as these come to him through his senses.  To the extent the Veteran asserts the existence of current ankle disabilities that are etiologically related to in-service ankle sprains, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Here, the matter of whether the Veteran has current ankle disabilities that are etiologically-related to his military service is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone.

Finally, the Board notes that there is no indication of any current ankle arthritis and so the provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) are not for application.

For the foregoing reasons, the Board finds that the claim for service connection for left and right ankle disabilities must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107.

Left Arm Nerve Damage

The Veteran contends that he has current left arm damage that resulted from left arm axillary surgery he underwent while in service.  In this regard, numerous service treatment records confirm that the Veteran had left axillae hydradenitis during service.

The Veteran contends that he has experienced numbness and loss of sensation in his left arm since this surgery.  In a February 2010 correspondence, the Veteran's wife, who says she has known the Veteran since 1993, stated that she has witnessed the Veteran's lack of sensation in his left arm since then.

At a May 2010 VA examination, the Veteran reported that in 1982, he had a hydradenitis operation on his left axilla and that since that time, he has experienced numbness on the outer part of his arm extending from the axilla down to and including the ring and small finger of the left hand.  He also reported some weakness of the left arm.  Physical examination revealed a decrease in monofilament light touch in the left arm and a pattern which most closely resembles the posterior division of the brachio-plexus in that it encompasses areas of C8, T1 and T2 and that has been present since his operation on his left axilla.  The diagnosis was left brachio-plexus injury affecting the sensory dermatomes of T1, T2 and C8 and stemming from his axillary surgery.

The Board finds that there is sufficient evidence to grant the claim.  There is no question that the Veteran had an in-service operation on his left armpit and although the May 2010 VA examiner did not review the claims file, his understanding of the relevant medical evidence and history, as reported by the Veteran, is accurate and supported by the evidence of record.  Moreover, the examiner is competent to offer an opinion that the Veteran's current left arm symptoms are consistent with a prior history of left axilla hydradenitis operation, which he ultimately did conclude.  Both the Veteran and his wife have offered competent lay statements asserting that he has experienced numbness and loss of sensation since the operation.  Although the February 1998 separation examination showing normal upper extremities raises some question as to the credibility of these assertions, on balance, the weight of the service treatment records and the May 2010 VA examiner's diagnosis is sufficient to place the evidence in relative equipoise.  As such, the Veteran is entitled to the benefit of the doubt.  With reasonable doubt is resolved in favor of the Veteran, service connection for left brachio plexus injury affecting the sensory dermatomes of T1, T2 and C8 is warranted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right ear hearing loss is granted.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for left brachio-plexus injury affecting the sensory dermatomes of T1, T2 and C8, is granted.


REMAND

As to the claim for a right wrist disability, although no right wrist defects were noted upon entrance, numerous service treatment records reference that the Veteran fractured his right wrist as a child.  In addition, a March 1984 service treatment record shows that the Veteran complained of a sore right wrist while in service.

Although a June 2010 VA opinion addressed this claim, that examiner did not have access to the claims file.  Addendums were therefore obtained in January 2011 and February 2011.  Significantly, there is no opinion addressing whether there is clear and unmistakable evidence that a right wrist fracture preexisted service and whether there is clear and unmistakable evidence that it was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Accordingly, an addendum opinion is required.

As to the claim for post-concussion syndrome, the Veteran contends that he lost consciousness during service after hitting his head and that he has post-concussion syndrome which includes symptoms of severe headaches.  The most recent VA examiner to address this issue opined in an August 2010 addendum opinion that although service treatment records showed that an in-service motor vehicle accident resulted in a loss of consciousness, it was less likely as not that any current disability was related to service.  The examiner's reasoning was at least in part based on the lack of complaints of headaches after the in-service motor vehicle accident which occurred in 1990.

March 1991 and December 1996 service treatment records show complaints of headaches although these occur in the context of treatment for pharyngitis and a viral syndrome.  Post-service, July 2007 private treatment record show complaints and treatment for headaches.  The Veteran is also competent to report experiencing headaches.  Accordingly, an addendum opinion is required to address this relevant evidence.

As to sinusitis, service treatment records show treatment in February 1990 for sinusitis.  In November 2012, a VA examiner remarked that the Veteran should have a mini sinus CT scan to determine if there were any chronic changes.  He also requested a copy of the claims file, which was not available at that time.  In a January 2013 addendum, after reviewing the claims file, the same examiner noted that the service treatment records showed one episode of acute sinusitis in service but stated that the Veteran still needed a mini CT to determine if there was any current disease.  As there is no indication that the RO attempted to obtain such examination, the Board finds that another examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who prepared the February 2011 VA opinion addressing the etiology of any current right wrist disability for an addendum opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should first indicate whether there is any current right wrist disability that is at least as likely as not related to service.  If so, the examiner should indicate whether (a) a right wrist disability clearly and unmistakably preexisted the Veteran's period of active duty service and, if so, (b) whether such preexisting disorder clearly and unmistakably was not aggravated by the Veteran's active duty service.

A complete rationale should accompany any opinion provided.

2.  Forward the entire claims file to the examiner who prepared the August 2010 VA opinion regarding post-concussion syndrome, or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file should be reviewed by the examiner.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any current post-concussion syndrome or headache disorder is related to or had its onset during the Veteran's period of active duty service, to include the 1990 motor vehicle accident.  In answering this question, the examiner must address the March 1991 and December 1996 service treatment records showing complaints of headache as well as the July 2007 private treatment record showing treatment for headaches.  The examiner is advised that the Veteran is competent to report experiencing headaches.

A complete rationale should accompany any opinion provided.

3.  Schedule the Veteran for a VA examination to address the etiology of any current sinusitis.  All necessary tests should be conducted.  The examiner should indicate whether a "mini CT" of the sinuses would be helpful in ascertaining the etiology of any current sinusitis.  If so, this procedure should be conducted.  If not, the examiner should explain why it is not indicated.  The claims file must be sent to the examiner for review.

The examiner should first indicate whether there is any current sinusitis, to include explaining any findings from the "mini CT," if applicable.  The examiner should then indicate whether it is as least as likely as not (50 percent probability or more) that any current sinusitis is related to the Veteran's active duty service, to include the February 1990 notation of sinusitis.

A complete rationale should accompany any opinion provided.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


